Citation Nr: 1208812	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected dermatitis prior to January 8, 2009.

2.  Entitlement to a disability rating greater than 10 percent for service-connected dermatitis form January 8, 2009, to the present.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel










INTRODUCTION

The Veteran had active service from November 1996 to November 1998 and from January 2003 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a December 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record dated prior to January 8, 2009, does not show that the Veteran's service-connected dermatitis was manifested on at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

2.  The evidence of record dated from January 8, 2009, does not show that the Veteran's service-connected dermatitis is manifested on 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for dermatitis prior to January 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7806 (2007, 2011).

2.  The criteria for disability rating in excess of 10 percent for dermatitis from January 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7806 (2007, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in September 2004, December 2008, July 2009, and September 2010, the Veteran was notified of the information and evidence necessary to substantiate her claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

As to the issue of a higher initial disability rating for the now service-connected dermatitis disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letter dated in December 2008, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of her case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  She was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the initial assignment of disability ratings, the severity of each disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

The Merits of the Claims

Here, the Veteran has claimed that her service-connected skin disability is more severe than what is reflected by the assigned disability ratings.  By way of brief history, the Veteran was granted service connection for dermatitis by way of the December 2004 rating decision.  A noncompensable disability rating was assigned under Diagnostic Code 7806, effective August 5, 2004.  Thereafter, the Veteran filed a Notice of Disagreement with respect to the noncompensable rating in July 2005.  In an August 2009 rating decision, the RO increased the disability rating for the Veteran's dermatitis to 10 percent disabling, effective from January 8, 2009.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  To the extent that Diagnostic Codes 7800-7805 may apply in this case, as the Veteran's claim was already pending as of the date of the revisions thereto, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008, and discussed below, there is no evidence suggesting that the Veteran's predominant disability is manifested by disfigurement of the head, face, or neck or scars and as such will not be rated under the criteria pertaining to Diagnostic Codes 7800-7805.  In any case, the criteria for Diagnostic Code 7806 is the same prior to and after October 23, 2008. 

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted if the condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if the disease covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007).

Diagnostic Code 7806 also notes that the Veteran could be rated under Diagnostic Code 7800 or 7801-7805 in reference to disfigurement of the head, face, or neck or scars.

Turning to the merits of the claim, the Veteran's service treatment records document treatment for her skin symptomatology.  Overall, these records document that she was treated on multiple occasion for chronic, hyperpigmented, round patches on multiple areas of her skin, which was diagnosed as fixed drug eruption.  In October 2003, she was prescribed corticosteroid creams to treat her condition.

The Veteran underwent a VA skin in November 2004 to assess the severity of her service-connected skin disability.  She described the onset of her condition as occurring during her military service, at which time she experienced little red bumps; she stated that the bumps were itchy and raised and that they eventually became black in pigment.  At the time of the examination, her reported symptoms included itchy, circular formations, redness, and swelling.  The Veteran stated that her skin was itchy and burned, and that she experienced swelling in different areas.  The areas affected were her face, trunk, neck, and legs.  Flare ups reportedly occurred every one to two months, with symptoms lasting one week.  She reported that during flare ups she could only lay in bed because her skin became raw and painful to the touch.  The Veteran stated that she previously treated her symptoms with the use of injections and creams, with no reported improvement.  

The clinical examination revealed the presence of a skin disease on the Veteran's trunk, arms, legs, and face.  The Veteran presented with multiple hyperpigmented macules on her arms, legs, trunk, and face.  The examination did not reveal any scaling, crusting, or vesicles.  The examiner noted the presence of possibly 40 lesions, approximately 10 to 15 mm in size.  Some of the lesions were possibly resolving, as they were lighter.  The lesions were described as smooth and dark brown in color.  There was no evidence ulceration, exfoliation, or crusting.  The lesions covered less than 2 percent of the Veteran's whole body.  There was no evidence of tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The examiner noted the Veteran's reported history of flare ups of "bumps" for several months.  However, these bumps were not observed during the examination.  Following the clinical assessment, the Veteran was diagnosed with post inflammatory hyperpigmentation.  

Subsequent VA treatment records show treatment for the Veteran's skin symptomatology.  A May 2005 treatment record documents the Veteran's report of experiencing hyperpigmented lesions that were itchy, red, and raised; she was noted to have approximately 60 lesions all over her body.  She reported that also experienced skin symptomatology in the summer of 2004 and that prescription creams and steroids were not effective in treating her symptomatology.  Additional VA treatment records show that she was prescribed a topical corticosteroid cream in August 2005.  Treatment records dated in May 2005, February 2006, July 2006, and October 2006 show that she presented with multiple, circular, hyperpigmented areas on her skin that were not erupted; the largest area was located on her left leg, measuring 8 cm.  

A February 2006 VA dermatology report documents the Veteran's report of having skin lesions that did not resolve with the use of topical ointments; she also reported experiencing a rash on her neck after using a hair straightening product.  The clinical examination revealed hyperpigmented patches on the Veteran's neck and extremities and a hyperpigmented, prurutic scaly rash on her neck.  The Veteran was diagnosed with post inflammatory hyperpigmentation and irritant dermatitis.  She was prescribed the use of a topical steroid ointment for two weeks.    

Additional VA medical records show further treatment for the Veteran's skin condition.  In February 2007, the Veteran reportedly developed a rash after using a prescribed antibiotic and corticosteroid.  A March 2007 VA treatment record shows that the Veteran was prescribed a corticosteroid and an antihistamine.  In August 2007, she reported that her skin lesions had not resolved with the use of topical steroids.  In June 2008, the Veteran presented with hyperpigmented patches on her chest, leg, and arms.  The Veteran experienced a flare up of her skin symptomatology in January 2009, at which time she presented with erythematous and hyperpigmented patches on her left dorsal hand, chest, and legs, and hyperpigmented patches on her flanks, and posterior thighs.  She was prescribed the use of a corticosteroid cream for five to seven days and the daily use of an antihistamine.  In February  2009, she reported that she experienced less itching, but that areas on her skin burned; she was prescribed the continued use of a corticosteroid cream for five to seven days and the daily use of an antihistamine.  

VA treatment records dated in September 2009, February 2010, January 2011, and February 2011 are negative for evidence of any skin symptomatology.  

The Veteran underwent a second VA skin examination in April 2011, at which time the claims file was reviewed.  She reported having intermittent flare-ups of her skin symptomatology ever since her military service.  Flare ups were reported to occur approximately twice a year, with symptoms lasting six to seven days.  Her symptoms included pruritic, painful, reddish, and circular bumps that last for six to seven days that subsequently turned dark.  She stated that some of her lesions left residual scarring and that some of the dark scars had lightened over time.  The Veteran also reported experiencing bleeding when she scratched the lesions due to intense pruritus.  The Veteran's rash involved her face, neck, chest, abdomen, back, and bilateral upper and lower extremities.  The Veteran denied experiencing any systemic symptoms associated with her rash, such as fever or weight loss.  She denied the use of any medications to treat her condition, but reported that she last used a corticosteroid cream and antihistamine in January 2009 on the days that she experienced flare ups.  Reportedly, she was also given a corticosteroid injection in 2009 for her dermatitis.  She stated that she had not had any flare ups since 2009.  She denied experiencing any symptoms of pruritus or pain at the time of the examination.  Reportedly, the Veteran wore long sleeves and pants to cover up her lesions and scaring, but denied missing any time from work due to her disability.

On the physical examination, the Veteran presented with hyperpigmented patches on her face, neck, extremities, and trunk.  Specifically, the examiner noted the following:  a small, hyperpigmented macular patch on her right cheek; two hyperpigmented, macular patches on the anterior neck; small, hyperpigmented, macular patches on her right upper extremity, involving approximately 5 percent of the right upper extremity; small, hyperpigmented, macular lesions on the left upper extremity, comprising approximately 5 percent of the left upper extremity; small, hyperpigmented, macular lesion on the dorsal aspect of the right hand; hyperpigmented, macular patches on the chest, comprising approximately 10 to 15 percent of the chest region; a couple of small, hyperpigmented, macular lesions on the abdomen, comprising less than 5 percent of the abdomen region; a few, small, hyperpigmented macular lesions on the back, comprising approximately 5 percent of the back region; and hyperpigmented, macular lesions on the bilateral lower extremities, comprising approximately 5 to 10 percent of each lower extremity.  The examiner noted that the Veteran did not currently have any active dermatitis.  She presented with postinflammatory hyperpigmentation comprising approximately 10 percent of the total body surface and approximately 5 percent of the exposed body surface areas.  Following the assessment, the examiner determined that the Veteran's dermatitis did not have any impact on her employment or her ability to perform activities of daily living.

Analysis

Based on the foregoing, the Board finds that an initial compensable disability rating is not warranted for the Veteran's service-connected skin disability prior to January 8, 2009.  In order to obtain a compensable, 10 percent disability rating under Diagnostic Code 7806, the Veteran would have to show that her skin disability involved at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The medical evidence for this time period does not show this to be the case.  Indeed, the November 2004 VA examiner determined that Veteran's skin disability covered less than 2 percent of her entire body.  Although subsequent VA medical records show frequent treatment for her skin symptomatology, this evidence does not show that her disability involved at least 5 percent, but less than 20 percent, of her entire body or exposed areas affected.  The evidence also does not show that use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during a 12-month period for during this time period.  Although the Veteran was intermittently prescribed the use of topical corticosteroid ointments and creams and antihistamines, these medications are either topical and/or are not systemic in nature.  There is no objective evidence dated during this time period showing that the Veteran required the use of immunosuppressive drugs to treat her skin symptomatology.  Accordingly, the Board finds that there is no basis to grant a compensable disability rating in this instance.

Similarly, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected skin disability from January 8, 2009, to the present.  The evidence of record for this time period shows that the Veteran's disability was primarily manifested by hyperpigmented lesions on her face, neck, trunk, and bilateral upper and lower extremities.  As determined during the April 2011 VA skin examination, the Veteran's skin disability covered approximately 10 percent of her total body surface and approximately 5 percent of the exposed areas affect.  The Veteran reported that she had not experienced any skin symptomatology since 2009, at which time she reportedly treated her condition with the use of a corticosteroid cream and an antihistamine; she also  reported receiving a single corticosteroid injection to treat her symptoms in 2009.  Essentially, the medical evidence does not show that the Veteran's skin disability warrants a 30 percent disability rating under Diagnostic Code 7806, as the disability does not cover at least 20 percent of the entire body, at least 20 percent of exposed areas affected, or requires constant or near-constant systemic therapy using corticosteroids or other immunosuppressive drugs for at least six weeks during a 12-month period. 

Therefore, a disability rating in excess of the currently assigned 10 percent is not warranted from January 8, 2009.  

The Board has also considered whether higher disability ratings are warranted under the alternative diagnostic codes enumerated in Diagnostic Code 7806, under Diagnostic Codes 7800 for disfigurement of the head face or neck or Diagnostic Codes 7801 to 7805 for scars.  However, the there is no evidence of any scarring or disfigurement, underlying soft tissue damage, limited motion, instability, pain, or limitation of function that would afford the Veteran ratings higher than currently assignded, such diagnostic codes are not for application under the circumstances of this case. 

The Board has considered the Veteran's statements as to the nature and severity of her skin disability.  The Veteran is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports increased evaluations in excess of what has been assigned or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1994) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

The Board has also considered whether "staged" ratings are appropriate in this case.  See Fenderson, 12 Vet. App. 119.  However, in the present case, there is no indication that the Veteran's symptoms warranted disability ratings other than what has been upheld herein and does not show that any additional staged ratings are warranted.   

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned for her skin disability contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that her symptomatology more closely approximated the criteria for higher ratings during the periods currently on appeal.  Thus, the ratings assigned herein are adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the evidence of record does not show that the Veteran's skin disability warrants a compensable disability rating prior to January 8, 2009, or a disability rating higher than 10 percent thereafter under any of the diagnostic codes applicable to skin disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Accordingly, the Board concludes that criteria for disability ratings higher than what has already been assigned have not established.


ORDER

An initial compensable disability rating for a skin disability prior to January 8, 2009, is denied.

A disability rating in excess of 10 percent for a skin disability form January 8, 2009, to the present, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


